Name: Commission Regulation (EC) No 1566/95 of 30 June 1995 introducing management measures for imports of certain bovine animals for the second half of 1995
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  information and information processing;  means of agricultural production;  tariff policy
 Date Published: nan

 Official Journal of the European Communities 1 . 7 . 95No L 150/24 [ EN COMMISSION REGULATION (EC) No 1566/95 of 30 June 1995 introducing management measures for imports of certain bovine animals for the second half of 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 4 (3) thereof, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (*), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States , of the one part, and Romania, of the other part (6), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Bulgarian Republic of the other part (7), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (8), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (9), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithu ­ ania, of the other part (10), and in particular Article 1 thereof, Whereas, as a result of production surpluses and other factors reducing outlets and in view of the potential for export to third countries, there is an imbalance between supply and demand on the Community beef and veal market ; whereas an analysis of the sector for 1995 shows that the situation is unlikely to improve significantly ; Whereas experience gained and forecasts for 1995 show that, in the absence of Community measures, massive imports into the Community of live bovine animals of up to 160 kg are likely to occur, due, in particular, to the economically favourable stockfarming conditions existing in certain third countries ; whereas such imports are likely to greatly exceed both the traditional annual level of imports and the absorption capacity of the Community market ; whereas, therefore, the beef and veal market would be threatened with serious disturbance endange ­ ring, in particular, market prices and producers' incomes and making public intervention more difficult ; (') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 319, 21 . 12 . 1993, p. 1 . 3) OJ No L 319 , 21 . 12 . 1993, p. 4. (*\ ni No I. 341 . 30 . 12 . 1994. D . 14. 0 OJ No L 368 , 31 . 12. 1994, p . 5 . (8) OJ No L 124, 7. 6. 1995, p . 1 . 0 OJ No L 124, 7. 6. 1995, p . 2. ,0) OJ No L 124, 7. 6. 1995, p. 3 . (4 OJ No L 341 , 30 . 12 . 1994, p. 17 . « OJ No L 368 , 31 . 12 . 1994, p. 1 . 1 . 7 . 95 [ EN Official Journal of the European Communities No L 150/25 Whereas Commission Regulation (EC) No 3076/94 of 16 December 1994 introducing management measures for imports of certain bovine animals for the first half of 1995 (') provides for the management measures required to take account of market supply needs ; whereas, in view of the aforementioned factors and circumstances, similar measures should be taken for the period ending 31 December 1995 ; Whereas, however, it is necessary to take into account the application from 1 July 1995 of the Agreement on Agri ­ culture concluded during the Uruguay Round of multi ­ lateral trade negotiations ; whereas the management measures provided for should therefore be restricted to products from the third countries to which the Commu ­ nity grants preferential treatment and which have accepted that the Community take measures to manage the importation of the animals in question ; so-called traditional importers of live bovine animals ; whereas, so as not to introduce rigidity into trade relations in the sector, a second allocation should be made available for operators able to show that they are carrying out a genuine activity involving trade in a significant number of animals with countries which are third coun ­ tries on 31 December 1994 ; whereas in consideration of this and in order to ensure efficient management, a minimum of 100 animals should be required to have been exported or imported during 1994 by the operators concerned ; whereas a batch of 100 animals in principle constitutes a normal load and whereas experience has shown that the sale or purchase of a single batch is a minimum requirement for a transaction to be considered real and viable ; whereas verification of those criteria requires that all applications from the same operator be submitted in the same Member State ; Whereas steps must be taken to ensure that importers in the new Member States falling within the first category can participate fairly in the allocation of the quantities available ; whereas for those importers, therefore, imports from countries which are for them third countries on 31 December 1994 of animals corresponding to those to which the quota refers carried out between 1 January 1992 and 31 December 1994 should be taken into account as reference quantities giving access to the quan ­ tities reserved for traditional importers ; Whereas, so as to avoid speculation, access to the quota should be denied to operators no longer carrying out an activity in the beef and veal sector on 1 January 1995 ; Whereas administrative and technical procedures for the allocation between the eligible operators and for the issue and use of import licences must be established ; whereas Commission Regulation (EEC) No 3719/88 (2), as last amended by Regulation (EC) No 1 199/95 (3), lays down common detailed rules for the application of the system of import and export licences and advance-fixing certifi ­ cates for agricultural products ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Whereas the total absorption capacity of the Community market in 1995 is estimated at 425 000 head other than purebred breeding animals ; whereas, in view of imports planned under certain preferential arrangements for 1995, i.e. : 277 200 head in the Council estimate and under the new Uruguay Round quota concerning young male bovine animals weighing 300 kg or less and intended for fattening and under the Europe Agreements concluded with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Romania and the Republic Bulgaria and the agreements on free trade and trade-related measures with the Baltic Republics, 1 44 300 head should be admitted for import at the full levy in 1995 ; Whereas Regulation (EC) No 3076/94 of 16 December 1994 introduces management measures for imports for the first half of 1995 in respect of 50 % of the aforemen ­ tioned figure ; whereas management measures should be taken in respect of the other 50 % with , as countries of origin, the aforementioned countries ; Whereas the Commission will closely monitor develop ­ ments on the beef and veal market so as to be able to react immediately to any changes in the relevant economic criteria : HAS ADOPTED THIS REGULATION :Whereas, in order to take account to the greatest possible extent of the traditional structure of the Community veal market, imports should be restricted to animals weighing 80 kg or less ; Article 1 Imports into the Community, at the levy provided for in the Common Customs Tariff of live bovine animals falling within CN codes 010290 05, 010290 21 , Whereas experience shows that limiting imports can give rise to speculative import applications ; whereas, in order to guarantee that the planned measures function correctly, most of the quantities available should be reserved for (') OJ No L 325, 17. 12. 1994, p. 8 . i1) OJ No L 331 , 2 . 12. 1988 , p. 1 . (3) OJ No L 119, 30 . 5. 1995, p. 4. No L 150/26 rWI Official Journal of the European Communities 1 . 7 . 95 0102 90 29, 0102 90 41 and 0102 90 49, as referred to in Article 1 ( 1 ) (a) of Regulation (EEC) No 805/68 , origin ­ ating in the third countries listed in Annex I, shall be subject to the management measures laid down in this Regulation . to the satisfaction of the competent authority that he was not able to obtain the original documents. Article 3 1 . Importers who on 1 January 1995 were no longer engaged in any activity in the beef and veal sector shall not qualify for allocation pursuant to Article 2 (2) (a). 2. Any company formed by the merger of companies each having rights under Article 2 (3) shall benefit from the same rights as the companies from which it was formed. Article 2 1 . Import licences for the second half of 1995 may be issued in respect of not more than 72 150 animals falling within CN code 0102 90 05. 2. The quantity referred to in paragraph 1 shall be split into two parts, as follows : (a) the first part equal to 70 % , i.e. 50 505 head, shall be allocated among :  importers from the Community as constituted on 31 December 1994 who can furnish proof of having imported animals falling within CN code 0102 90 10 (') or CN code 0102 90 05 during 1992, 1993 or 1994 at the full levy and who are entered in a VAT register of a Member State, and  importers from the new Member States who can furnish proof of having imported animals falling within the abovementioned CN codes during 1992, 1993 and 1994 at the full levy from coun ­ tries which are for them third countries on 31 December 1994 and who are entered in a VAT register of a Member State ; (b) the second part, equal to 30 % i.e. 21 645 head shall be allocated among importers who can furnish proof of having imported and/or exported at least 100 live bovine animals falling within CN code 0102 90 apart from those under (a), during 1994 from/to countries which are third countries on 31 December 1994 and who are entered in a VAT register of a Member State . 3 . The 50 505 head shall be allocated among the eligible importers in proportion to their imports of animals within the meaning of Article 1 at the full levy during 1992, 1993 and 1994 proven in accordance with paragraph 5. 4. The 21 645 head shall be allocated in proportion to the quantities applied for by the eligible importers . 5 . Proof of import and export shall be provided exclu ­ sively by means of the customs document of release for free circulation or the export document duly stamped by the customs authorities. Member States may accept duly certified copies of the aforementioned documents where the applicant can prove Article 4 1 . Import applications may be presented only in the Member State in which the applicant is registered within the meaning of Article 2 (2). 2. For the purposes of Article 2 (2) (a), importers shall present the import applications to the competent author ­ ities together with the proof referred to in Article 2 (5) by 10 July 1995 at the latest. After verification of the documents presented, Member States shall forward to the Commission , by 24 July 1995 at the latest, the list of importers who meet the conditions for acceptance, showing in particular their names and addresses and the numbers of animals imported at the full levy during each of the reference years . 3 . For the purposes of Article 2 (2) (b), importers may lodge import applications until 10 July 1995, together with the proof referred to in Article 2 (5). Only one application may be lodged by each applicant. Where the same applicant lodges more than one applica ­ tion, all applications from that person shall be inadmis ­ sible. Applications may not concern a quantity larger than the available quantity. After verification of the documents presented, Member States shall forward to the Commission, by 24 July 1995 at the latest, the list of applicants and the quantities requested . 4. All notifications, including notifications of nil appli ­ cations, shall be made by telex or fax, drawn up on the basis of the models in Annexes I and II in the case where applications have been lodged. Article 5 1 . The Commission shall decide to what extent appli ­ cations may be accepted. 2. As regards the applications referred to in Article 4 (3), if the quantities in respect of which applications are made exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percen ­ tage.(') CN code valid until 1 January 1993. 1 . 7 . 95 | EN | Official Journal of the European Communities No L 150/27 If the reduction referred to in the preceding subparagraph results in a quantity of less than 100 head per application , the allocation shall be by drawing lots, by batches of 100 head, by the Member States concerned. If the remaining quantity is less than 100 head, a single licence shall be issued for that quantity. Article 6 1 . Imports of the quantities allocated in accordance with Article 5 shall be subject to the presentation of an import licence . 2. Licence applications may be presented only in the Member State in which the import application was lodged. 3 . Licences shall be issued at the request of operators after the entry into force of the decision referred to in Article 5 ( 1 ). The number of animals for which a licence is issued shall be expressed in units . Where necessary, numbers shall be rounded up or down, as the case may be. 4. Licence applications and licences shall contain one of the following entries : (a) in section 7, the country of last export ; (b) in section 8 , the country of origin ; (c) in section 16, subheading CN 01029005 ; (d) in section 20 , one of the following :  Reglamento (CE) n0 1566/95,  Forordning (EF) nr. 1 566/95,  Verordnung (EG) Nr. 1 566/95,  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 1566/95 ,  Regulation (EC) No 1566/95,  RÃ ¨glement (CE) n0 1566/95,  Regolamento (CE) n . 1566/95,  Verordening (EG) nr. 1566/95,  Regulamento (CE) n ? 1566/95,  Asetus (EY) N:o 1566/95,  FÃ ¶rordning (EG) nr 1566/95. 5. The import licence makes it compulsory to import from the country indicated as the country of origin . That country must figure on the list set out in Annex I. 6 . The licence security provided for in Article 14 of Regulation (EEC) No 3719/88 is set at ECU 3 per head. The conversion rate to be applied to the aforementioned security shall be the rate applicable under the Common Customs Tariff on the day the licence was applied for. 7 . Import licences shall be valid for 90 days from the date of actual issue . They shall expire , however, on 31 December 1995 at the latest. 8 . Licences issued shall be valid throughout the Community. 9 . Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. Article 7 Not later than three weeks after the importation of the animals specified in this Regulation , the importer shall inform the competent authority which issued the import licence of the number and origin of the imported animals. That authority shall communicate the informa ­ tion in question to the Commission at the beginning of each month . Article 8 The provisions of Regulation (EEC) No 3719/88 shall apply subject to the provisions of this Regulation. Article 9 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission No L 150/28 PEN Official Journal of the European Communities 1 . 7 . 95 ANNEX I List of third countries  Hungary,  Poland,  Czech Republic,  Slovakia,  Romania,  Bulgaria,  Lithuania,  Latvia,  Estonia . 1 . 7. 95 I EN I Official Journal of the European Communities No L 150/29 ANNEX II EC Fax No (32-2) 296 60 27 / (32-2) 295 36 13 Application of Article 2 (2) (a) of Regulation (EC) No 1566/95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT Date : period : Member State : Serial number Applicant (name and address) Quantity imported (head) Total for the three years 1992 1993 1994 Total Member State : Fax No Tel .: No L 150/30 I EN I Official Journal of the European Communities 1 . 7. 95 ANNEX III EC Fax No (32-2) 296 60 27 / (32-2) 295 36 13 Application of Article 2 (2) (b) of Regulation (EC) No 1566/95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT Date : period : Member State : Serial number Applicant (name and address) Quantity (head) Total Member State : Fax No Tel.: